DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-6 recites "the computer-implemented method" all in lines 1. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “a computer-implementable method for cognitive information processing” prior to this portion of the limitation. Therefore, it is not clear if the “method” is the same or different method as “the computer-implementable method for cognitive information processing”;

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 7, 13 similarly recite receiving data from a plurality of data sources; processing the data from the plurality of data sources via an augmented intelligence system, the augmented intelligence system executing on a hardware processor of an information processing system, the augmented intelligence system and the information processing system providing a cognitive computing function, the cognitive computing function comprising a cognitive process, the cognitive process being developed via a plurality of phases; and, promoting the cognitive process from one operational environment to another operational environment.
The limitations of,  …providing a cognitive computing function, the cognitive computing function comprising a cognitive process, the cognitive process being developed via a plurality of phases, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing it on generic computer components.  That is, other than reciting “the augmented intelligence system and the information processing system” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “the augmented intelligence system and the information processing system” language, “providing a cognitive function”, “the cognitive computing function comprising a cognitive process” and “the cognitive process being developed via a plurality of phases” in the context of this claim encompasses the performing any mental process such as thinking 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving data from a plurality of data sources; processing the data from the plurality of data sources via an augmented intelligence system, the augmented intelligence system executing on a hardware processor of an information processing system, the augmented intelligence system and the information processing system…; and, promoting the cognitive process from one operational environment to another operational environment. The plurality of data sources, augmented intelligence system, hardware process, and information processing system are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of receiving, storing, and processing data). The additional elements of receiving data from a plurality of data sources; processing the data from the plurality of data sources via an augmented intelligence system; …; and, promoting the cognitive process from one operational environment to another operational environment represent insignificant extra-solution activity and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claims 2-6, 8-12, 17-20 depend on claims 1, 7, 13 and include all the limitations of claims 1, 7, 13. Therefore, claims 2-6, 8-12, 17-20  recite the same abstract idea of performing cognitive functions being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2-6, 8-12, 14-18 similarly recite the additional limitations pertaining to the plurality of phases of the cognitive process. This judicial exception is not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements covers performance of the limitation in the mind but for the recitation of generic computer components, and fall within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 2-6, 8-12, 14-18 are not patent eligible.
Claims 3-6, 10-12, 16-18 similarly recite the additional limitations of computer executable instructions are deployable to a client system from a server system at a remote location; computer executable instructions are provided by a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-4, 7-10, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment 1 of Chawla (US 2017/0185915) in view of Embodiment 2 of Chawla (US 2017/0185915).
Regarding claim 1, Embodiment 1 discloses:
A computer-implementable method for cognitive information processing, comprising: receiving data from a plurality of data sources at least by ([Abstract] “A cognitive learning method comprising: … receiving data from a plurality of data sources”);
processing the data from the plurality of data sources via an augmented intelligence system at least by ([Abstract] “processing the user interaction data and the data from the plurality of data sources to perform a cognitive learning operation, the processing being performed via a cognitive inference and learning system” [0214] “the process 1008 component is implemented to gain an understanding of the data sourced from the sources of social data 1012, public data 1014, device data 1016, and proprietary data 1018, which assist in the automated generation of the application cognitive graph 1082.”) and the augmented intelligence system is the cognitive inference and learning system 118,
the augmented intelligence system executing on a hardware processor of an information processing system at least by ([0033] “FIG. 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information 
the augmented intelligence system and the information processing system providing a cognitive computing function at least by ([0034] “the CILS 118 is implemented to perform various cognitive computing operations described in greater detail herein”) and the cognitive computing function is the cognitive computing operations,
the cognitive computing function comprising a cognitive process at least by ([0115] “he CILS 118 shown in FIG. 2 is implemented to mimic cognitive processes associated with the human brain”),
the cognitive process being developed via a plurality of phases
at least by ([0115] “FIG. 5 is a simplified process diagram of cognitive inference and learning system (CILS) operations performed in accordance with an embodiment of the invention. In various embodiments, these CILS operations may include a perceive 506 phase, a relate 508 phase, an operate 510 phase, a process and execute 512 phase, and a learn 514 phase. In these and other 
Embodiment 1 fails to disclose “and, promoting the cognitive process from one operational environment to another operational environment”
However, Embodiment 2 teaches the above limitation at least by ([0122]-[0123] & Fig. 7 disclose and show the providing predetermined data, knowledge elements and updates to the private 720 cognitive platform within the private network 706 (another operational environment) from hosted cognitive cloud 704 (one operational environment).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the teaching of Embodiment 2 because both embodiments disclose cognitive learning processes within the same disclosure. Consequently, one of ordinary skill in the art would be motivated to further modify Embodiment 1 to further include the providing of data and knowledge elements to other operating environments as in Embodiment 2 in order to anonymize the knowledge elements by providing them to a private network environment.
As per claim 2, claim 1 is incorporated, Embodiment 1 further discloses:
wherein: each of the plurality of phases has at least one of associated input artifacts, associated roles and associated output artifacts at least by ([0115]-[0119] disclose the phases which each get inputted data as shown in Fig. 5, starting with the source streams of data that are ingested during the perceive phase 506 and the roles associated with each phase, [0115]-[0119] & FIG. 5 also 
As per claim 3, claim 1 is incorporated, Embodiment 1 further discloses:
wherein: the plurality of phases comprise a data sourcing phase, the data sourcing phase performing data discovery operations on the data from the plurality of data sources at least by ([0191] “the source streams of data are dynamically ingested in real-time during the perceive 506 phase, and based upon a context, extraction, parsing, and tagging operations are performed on language, text and images contained therein”).
As per claim 4, claim 3 is incorporated, Embodiment 1 further discloses:
wherein: the data sourcing phase comprises a data engineering operation, the data engineering operation preparing the data from the plurality of data sources for use by a cognitive agent development phase at least by ([0120] “FIG. 6 depicts the lifecycle of CILS agents implemented in accordance with an embodiment of the invention to perform CILS operations. In various embodiments, the CILS agents lifecycle 602 may include implementation of a sourcing 318 agent, an enrichment 425 agent, a bridging 429 agent, an insight 433 agent, a destination 336 agent, and a learning 434 agent. In these embodiments, the sourcing 318 agent is implemented to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. These sourced data streams are then provided to an enrichment 425 agent, which then invokes an enrichment component to perform enrichment 
Regarding claim 7, Embodiment 1 discloses:
A system comprising: a hardware processor; a data bus coupled to the hardware processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the hardware processor at least by [0025] and configured for: receiving data from a plurality of data sources at least by ([Abstract] “A cognitive learning method comprising: … receiving data from a plurality of data sources”);
processing the data from the plurality of data sources via an augmented intelligence system at least by ([Abstract] “processing the user interaction data and the data from the plurality of data sources to perform a cognitive learning operation, the processing being performed via a cognitive inference and learning system” [0214] “the process 1008 component is implemented to gain an understanding of the data sourced from the sources of social data 1012, public data 1014, device data 1016, and proprietary data 1018, which assist in the automated generation of the application cognitive graph 1082.”) and the augmented intelligence system is the cognitive inference and learning system 118,
the augmented intelligence system executing on a hardware processor of an information processing system at least by ([0033] “FIG. 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or “CPU”) 102” [0033] “System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 118. In these and other embodiments, the CILS 118 may likewise comprise invention modules 120”) and the information processing system is the information processing system 100 on which the cognitive inference and learning system (CILS) is implemented within memory and executed by CPU 102,
the augmented intelligence system and the information processing system providing a cognitive computing function at least by ([0034] “the CILS 118 is implemented to perform various cognitive computing operations described in greater detail herein”) and the cognitive computing function is the cognitive computing operations,
the cognitive computing function comprising a cognitive process at least by ([0115] “he CILS 118 shown in FIG. 2 is implemented to mimic cognitive processes associated with the human brain”),
the cognitive process being developed via a plurality of phases
at least by ([0115] “FIG. 5 is a simplified process diagram of cognitive inference and learning system (CILS) operations performed in accordance with an 
Embodiment 1 fails to disclose “and, promoting the cognitive process from one operational environment to another operational environment”
However, Embodiment 2 teaches the above limitation at least by ([0122]-[0123] & Fig. 7 disclose and show the providing predetermined data, knowledge elements and updates to the private 720 cognitive platform within the private network 706 (another operational environment) from hosted cognitive cloud 704 (one operational environment).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the teaching of Embodiment 1 because both embodiments disclose cognitive learning processes within the same disclosure. Consequently, one of ordinary skill in the art would be motivated to further modify Embodiment 1 to further include the providing of data and knowledge elements to other operating environments as in Embodiment 2 in order to anonymize the knowledge elements by providing them to a private network environment.
Regarding claim 13, Embodiment 1 discloses:
A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions at least by [0025] configured for: receiving data from a plurality of data sources at least by ([Abstract] “A cognitive learning method comprising: … receiving data from a plurality of data sources”);
processing the data from the plurality of data sources via an augmented intelligence system at least by ([Abstract] “processing the user interaction data and the data from the plurality of data sources to perform a cognitive learning operation, the processing being performed via a cognitive inference and learning system” [0214] “the process 1008 component is implemented to gain an understanding of the data sourced from the sources of social data 1012, public data 1014, device data 1016, and proprietary data 1018, which assist in the automated generation of the application cognitive graph 1082.”) and the augmented intelligence system is the cognitive inference and learning system 118,
the augmented intelligence system executing on a hardware processor of an information processing system at least by ([0033] “FIG. 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or “CPU”) 102” [0033] “System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 118. In these and other embodiments, the CILS 118 may likewise comprise invention modules 120”) and the information processing system is the information processing system 100 on which the cognitive 
the augmented intelligence system and the information processing system providing a cognitive computing function at least by ([0034] “the CILS 118 is implemented to perform various cognitive computing operations described in greater detail herein”) and the cognitive computing function is the cognitive computing operations,
the cognitive computing function comprising a cognitive process at least by ([0115] “he CILS 118 shown in FIG. 2 is implemented to mimic cognitive processes associated with the human brain”),
the cognitive process being developed via a plurality of phases
at least by ([0115] “FIG. 5 is a simplified process diagram of cognitive inference and learning system (CILS) operations performed in accordance with an embodiment of the invention. In various embodiments, these CILS operations may include a perceive 506 phase, a relate 508 phase, an operate 510 phase, a process and execute 512 phase, and a learn 514 phase. In these and other embodiments, the CILS 118 shown in FIG. 2 is implemented to mimic cognitive processes associated with the human brain.”),
Embodiment 1 fails to disclose ”and, promoting the cognitive process from one operational environment to another operational environment”
However, Embodiment 2 teaches the above limitation at least by ([0122]-[0123] & Fig. 7 disclose and show the providing predetermined data, knowledge elements and updates to the private 720 cognitive platform within the private 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the teaching of Embodiment 1 because both embodiments disclose cognitive learning processes within the same disclosure. Consequently, one of ordinary skill in the art would be motivated to further modify Embodiment 1 to further include the providing of data and knowledge elements to other operating environments as in Embodiment 2 in order to anonymize the knowledge elements by providing them to a private network environment.
As per claim 19, claim 13 is incorporated, Embodiment 1 further discloses:
wherein: the computer executable instructions are deployable to a client system from a server system at a remote location at least by ([0028] “The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly, on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider).”).
As per claim 20, claim 13 is incorporated, Embodiment 1 further discloses:
wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis at least by ([0028] “The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly, on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider).”).
Claims 8-10, 14-16 recite similar claim limitations as the method of claims 2-4, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove.

Claims 5-6, 11-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment 1 of Chawla (US 2017/0185915) in view of Embodiment 2 of Chawla (US 2017/0185915) and further in view of Embodiment 3 of Chawla (US 2017/0185915).
As per claim 5, claim 1 is incorporated, Embodiment 1 further discloses:
wherein: the plurality of phases comprise a cognitive agent development phase at least by ([0120] “FIG. 6 depicts the lifecycle of CILS agents implemented in accordance with an embodiment of the invention to perform CILS operations. In various embodiments, the CILS agents lifecycle 602 may include implementation of a sourcing 318 agent, an enrichment 425 agent, a bridging 
Embodiment 1, Embodiment 2 fail to disclose “the cognitive agent development phase developing a machine learning model associated with the cognitive process”
However, Embodiment 3 teaches the above limitations at least by ([0214] “the process 1008 component is implemented to generate various models, described in greater detail herein, which are stored in the repository of models 1028. The process 1008 component is likewise implemented in various embodiments to use the sourced data to generate one or more cognitive graphs, such as an application cognitive graph 1082, as likewise described in greater detail herein. In various embodiments, the process 1008 component is implemented to gain an understanding of the data sourced from the sources of social data 1012, public data 1014, device data 1016, and proprietary data 1018, which assist in the automated generation of the application cognitive graph 1082”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the  Embodiment 3 into the teaching of Embodiment 1, Embodiment 2 because the embodiments similarly disclose cognitive learning processes within the same disclosure. Consequently, one of ordinary skill in the art would be motivated to further modify the combination of embodiments to further include the developing of machine learning models as in Embodiment 3 in order to be able to reuse knowledge data in the future.
As per claim 6, claim 5 is incorporated, Embodiment 1 further discloses:
wherein: the cognitive agent development phase comprises composing a cognitive skill and composing a cognitive agent at least by ([0120] “FIG. 6 depicts the lifecycle of CILS agents implemented in accordance with an embodiment of the invention to perform CILS operations. In various embodiments, the CILS agents lifecycle 602 may include implementation of a sourcing 318 agent, an enrichment 425 agent, a bridging 429 agent, an insight 433 agent, a destination 336 agent, and a learning 434 agent. In these embodiments, the sourcing 318 agent is implemented to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. These sourced data streams are then provided to an enrichment 425 agent, which then invokes an enrichment component to perform enrichment operations to generate enriched data streams, likewise described in greater detail herein”).
Claims 11-12, 17-18 recite similar claim limitations as the method of claims 5-6, except that they set forth the claimed invention as a system and a non-transitory computer-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169